MEMORANDUM **
Mohammad Mamun Hossain, a native and citizen of Bangladesh, petitions for review of an order of the Board of Immigration Appeals affirming without opinion an immigration judge’s (“IJ”) order denying his motion to reopen proceedings in which he was ordered in absentia to be excluded and deported. We have jurisdiction pursuant to 8 U.S.C. § 1252, and deny the petition for review.
Reviewing for abuse of discretion, Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002), we conclude that the IJ acted within her discretion in denying Hossain’s motion to reopen. Hossain’s contention that he did not understand Hindi is unsupported by the record, which demonstrates that he was provided proper notice of the date and time of his exclusion hearing.
*607Accordingly, we also conclude that Hos-sain has not established a due process violation. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.2000) (“To prevail on a due process challenge ... [a petitioner] must show error and substantial prejudice.”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.